Citation Nr: 1638121	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  11-02 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from November 1979 to February 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In October 2013, the Board remanded the claim for further development.  The case has since been returned to the Board for appellate review.  

The Veteran testified at a travel board hearing before the undersigned Veterans Law Judge in March 2012.  A transcript of that proceeding is associated with the record.   
 
This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In accordance with the October 2013 remand, the Veteran was scheduled for a VA examination in February 2014; however, he failed to report for the examination.  Nevertheless, the claims file does not include a letter notifying the Veteran of the date, time, and location of the scheduled examination.  

The Board is mindful of the provisions of 38 C.F.R. § 3.655 regarding action to be taken when a veteran fails to report for a scheduled VA examination "when entitlement to a benefit cannot be established" without the scheduled examination. 38 C.F.R. § 3.655 (a), (b) (2015).  In this case, however, it is unclear whether the Veteran was properly notified, and there is no published guidance establishing the presumption of regularity in such a situation.  See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).  Thus, the Board finds that the Veteran should be afforded another opportunity to appear for a VA examination in connection with his claim.  

Furthermore, the Veteran's representative noted that the Veteran's address listed in the Veterans Benefits Administration database differs from the one listed in the Veterans Health Administration database.  Therefore, on remand, the AOJ should attempt to verify the Veteran's current address.  

The Board also notes that the copy of the October 2013 remand that was mailed to the Veteran was returned as undeliverable.  Notably, the AOJ subsequently sent the Veteran a February 2014 supplemental statement of the case (SSOC) that was not returned.  Therefore, after verifying the Veteran's current address, the AOJ should resend any correspondence that was returned as undeliverable to the Veteran.

Lastly, the Veteran's service treatment records reflect that he was hospitalized during service for a psychiatric disorder at the Elmsdorf United States Air Force Base (AFB) Hospital and the Wilford Hall United States AFB Hospital.  On remand, the AOJ should contact all appropriate repositories for clinical mental health records, which are often kept separately from service treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take appropriate steps to verify the Veteran's current address.  It is noted that the Veteran's address in the Veterans Benefits Administration database is different from the one listed in the Veterans Health Administration database.  

2.  After completing the foregoing, the AOJ should resend any correspondence that was returned as undeliverable to the Veteran, to include the Board's October 2013 remand.    

3.  The AOJ should contact the appropriate location to request records of all mental health treatment and evaluations (mental health jacket) that the Veteran received during his period of service from November 1979 to February 1984, to include any inpatient or clinical records from the Elmsdorf United States AFB Hospital and Wilford Hall United States AFB Hospital.  The AOJ is advised that a generic request for service treatment records related to this period of service will not suffice.  
A specific request should be made for the mental health records. 

4.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his acquired psychiatric disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records, to include any records from the North Texas HCS dated from October 2012 to the present.

5.  After completing the foregoing development, the AOJ should schedule the Veteran for a VA examination to determine the nature and etiology of any acquired psychiatric disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should identify all current psychiatric disorders.  

For each diagnosis identified, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or higher probability) that the disorder manifested in or is otherwise related to the Veteran's military service.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or higher probability) that the Veteran experienced psychosis within one year after discharge from active service.   

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

6.  The AOJ should notify the Veteran that it is his responsibility to report for any scheduled examination, to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015). 

In the event that the Veteran does not report for any scheduled examination, documentation which shows that notice scheduling the examination was sent to the last known address should be associated with the VBMS file.  It should also be noted whether any notice that was sent was returned as undeliverable.

7.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.  

8.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claim should be readjudicated.  

If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




